Court of Appeals
                                            Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourls.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND. JUSTICL
                                                J72015
                                            Marcrtl,

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-03-00462-CV
         Trial Court Case Number:     GN201289

Style:    Office of Public Utility Counsel and Steering Committee of Cities of Camp Wood,
          Carrizo Springs, Corpus Christi, Eagle Pass, Edinburg, et al./ Public Utility Commission
          of Texas; Constellation New Energy, Inc.; and AEP Texas Central Company; et al.
          v. Public Utility Commission of Texas/Office of Public Utility Counsel and Steering
          Committee of Cities Served by Central Power & Light Co.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: Joint Exhibit 1 (23 envelopes in one binder).



                                                        Very truly yours,




                                                        Jeffrey D. Kyle, Clerk
                                                   Filed in The District Court
                                                    of Travis County, Texas

                                                          MAR 1 2 2015              Aif(
                                                   At                          M.
                                                   Velva L. Price, District Clerk